DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 19-20 and 14-15 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Chiba (JP 2015120264 A).  A machine translation of Chiba is provided with this Office action.
Chiba teaches:
1.    An image generator (100-200) comprising (Refer to figs. 1-3, reproduced below):
an image read sensor (250) that reads an image from paper where the image is formed (Par. 0030);
a waste paper detector (= “a determination unit 274”; Fig. 4; Pars. 0013, 0030, 0044) that detects a paper as a waste paper (= “a defective printed matter”) based on a read result from the image read sensor (250) when an image on the paper is abnormal (= “defective”); and
a controller (= “a print control unit 162”; Fig. 4; Pars. 0025, 0050, 0052) that provides control to perform reprint from a print job for the waste paper when the waste paper detector detects the waste paper 
wherein, when a normal-image paper is included in a paper output between detection of the waste paper and the reprint to be performed (i.e., when the saved normal-image paper in the save area/tray 235 is included in the paper output), the controller (162) provides control to use the normal-image paper (in the save area/tray 235) as a normal printed matter (by merging the normal-image paper from the save area/tray 235 with the paper output; Pars. 0034-0037, 0054, 0057-0058).

    PNG
    media_image1.png
    279
    377
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    384
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    441
    media_image3.png
    Greyscale


An image generation method for an image generator (100-200) including 
an image read sensor (250) that reads an image from a paper where the image is formed; and 
a waste paper detector (274) that detects a paper as a waste paper based on a read result from the image read sensor (250) when an image on the paper is abnormal, the method comprises:
performing reprint from a print job for the waste paper when the waste paper detector (250) detects the waste paper (while also discharging the detected waste paper to a waste tray 220 and conveying a normal-image paper, that has already been printed by a printing unit 100 when the waste paper detector 250 detects the waste paper, to a save area/tray 235; Pars. 0034-0037, 0054, 0057-0058); and
when a normal-image paper is included in a paper output between detection of the waste paper and the reprint to be performed (i.e., when the saved normal-image paper in the save area/tray 235 is included in the paper output), the normal-image paper (in the save area/tray 235) is used as a normal printed matter (by merging the normal-image paper from the save area/tray 235 with the paper output; Pars. 0034-0037, 0054, 0057-0058).

9.    An image generator (100-200) comprising:
an image read sensor (250) that reads an image from a paper where the image is formed; 
a waste paper detector (274) that detects a paper as a waste paper based on a read result from the image read sensor (250) when an image on the paper is abnormal; and 
a controller (162) that is configured to:
stop initiating processing of any new sheets after the waste paper is detected (so as to perform reprint from a print job for the waste paper, while also discharging the detected waste paper to a waste tray 220 and conveying a normal-image paper, that has already been printed by a printing unit 100 when the waste paper detector 250 detects the waste paper, to a save area/tray 235; Pars. 0034-0037, 0054, 0057-0058), 

provide control to feed, to a tray (220 and/or 235), the waste paper and the paper (e.g., normal-image paper 6; Par. 0058) printed subsequent to the printing of the waste paper.

19 (having essentially equivalent subject matters of claim 1).
An image generator (100-200) comprising:
an image read sensor (250) that reads an image from a paper where the image is formed;
a waste paper detector (274) that detects a paper as waste paper based on a read result from the image read sensor (250) when an image on the paper is abnormal; and
a controller (162) that provides control to perform reprint from a print job for the waste paper when the waste paper detector detects the waste paper (while the controller 162 also provides control to discharge the detected waste paper to a waste tray 220 and convey a normal-image paper, that has already been printed by a printing unit 100 when the waste paper detector detects the waste paper, to a save area/tray 235; Pars. 0034-0037, 0054, 0057-0058),
wherein, when normal-image paper is printed after a waste paper has been printed (and is saved in the save area/tray 235) is included in a paper output after detection of the waste paper, the controller (162) provides control to use the normal-image paper (in the save area/tray 235) as a normal printed matter (by merging the normal-image paper from the save area/tray 235 with the paper output; Pars. 0034-0037, 0054, 0057-0058).



an image read sensor (250) that reads an image on a paper where the image is formed by an imaging operation (using a printing unit 100);
a waste paper detector (274) that determines that the paper is a waste paper based on a read result by the image read sensor (250) wherein an image on the waste paper is abnormal; and 
a controller (162) that controls the image read sensor (250) to consecutively read images from subsequent papers (that have been printed by the printing unit 100) following the waste paper wherein a printing operation of the subsequent papers has already been done (by the printing unit 100) at a time that the waste paper detector (250) determines that the paper is the waste paper (so as to read and determine whether any other already printed paper is a waste paper.  The controller 162 also provides control to discharge any waste paper to a waste tray 220 and convey the subsequent normal-image papers that have been printed by the printing unit 100 to a save area/tray 235; Pars. 0034-0037, 0054, 0057-0058).

14.    The image generator according to claim 20, wherein, the controller (162) stops initiating processing of any new sheets after the paper is determined to be the waste paper (so as to perform reprint from a print job for the waste paper, while the controller also provide control to discharge the detected waste paper to a waste tray 220 and convey a normal-image paper, that has already been printed by the printing unit 100 when the waste paper detector detects the waste paper, to a save area/tray 235; Pars. 0034-0037, 0054, 0057-0058), 

15.    The image generator according to claim 20, wherein, the controller (162) provides control to feed, to a tray (220 and/or 235), the waste paper and the subsequent papers when the paper is determined to be the waste paper.

Claims 9 and 20 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Matsuura (JP 2014144627 A).  A machine translation of Matsuura is provided with this Office action.
Matsuura teaches:
9.    An image generator 1 comprising (Refer to figs. 1, 8, reproduced below):

    PNG
    media_image4.png
    290
    452
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    236
    565
    media_image5.png
    Greyscale

an image read sensor (25) that reads an image from a paper (P) where the image is formed; 
a waste paper detector (= a control part with CPU 113; Abstract; Par. 0069) that detects a paper (YP1) as a waste paper (= defective paper YP1) based on a read result from the image read sensor (25) when an image on the paper is abnormal (Abstract; Par. 0069); and 
a controller (CPU 113) that is configured to:

provide control so that the image read sensor (25) reads an image from a paper (YP2) printed subsequent to printing of the waste paper (YP1) and which printing was initiated prior to detection of the waste paper YP1 (so as to read and determine whether the already printed paper YP2 is also a waste paper YP2), and
provide control to feed, to a tray (31/300), the waste paper (YP1) and the paper (YP2) printed subsequent to the printing of the waste paper (YP1).

20.    An image generator 1 comprising:
an image read sensor (25) that reads an image on a paper where the image is formed by an imaging operation (using a printing unit 10 shown in fig. 1);
a waste paper detector (CPU 113) that determines that the paper (YP1) is a waste paper based on a read result by the image read sensor (25) wherein an image on the waste paper is abnormal; and 
a controller (CPU 113) that controls the image read sensor (25) to consecutively read images from subsequent papers (YP2) following the waste paper (YP1) wherein a printing operation of the subsequent papers (YP2) has already been done (by the printing unit 10) at a time that the waste paper detector (25) determines that the paper (YP1) is the waste paper (the image read sensor 25 reads and the CPU 113 determines whether any of the subsequent papers YP2 is also a waste paper; Abstract; Par. 0069, 0071-0072).



Allowable Subject Matter
Claims 2-4, 6-8, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claims 2, 6, 10 and 16, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter (or an equivalent):  “wherein, when the waste paper detector (250) detects the waste paper, the controller (162) provides control to perform the reprint on a print job for the waste paper, stop a print job for the normal-image paper, and display a message prompting a user to insert already output paper.”
(Claims 3-4 are dependent on claim 2.) 
(Claim 7 is dependent on claim 6.) 
 (Claim 11 is dependent on claim 10.) 
(Claim 17 is dependent on claim 16.) 

With respect to claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the image generator continues a print job after detection of the waste paper, inserts partition paper as a mark for the waste paper, redoes only a print job for the waste paper, and outputs the partition paper printed with paper to be removed after completion of a print job and a page of paper to be inserted.”

With respect to claim 12, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the controller provides control to continue a print job after detection of the waste paper, insert partition paper  as a mark for the waste paper, redo only a print job for the waste paper, and output the partition paper printed with paper to be removed after completion of a print job and a page of paper to be inserted.”
“wherein the controller provides control to continue a print job after the paper is determined to be the waste paper, insert partition paper as a mark for the waste paper, redo only a print job for the waste paper, and output the partition paper printed with paper to be removed after completion of a print job and a page of paper to be inserted.”

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 21, 2021